Citation Nr: 0626456	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  00-07 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1970.

This appeal is from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
esotropia, hypertropia, and strabismus (claimed as bilateral 
visual impairment, bilateral vertigo, chronic diplopia, 
bilateral loss of binocular vision, and bilateral loss of 
ocular muscle functioning).  The Board of Veterans' Appeals 
(Board) remanded the case in March 2001, March 2004, and 
November 2005.


FINDING OF FACT

The veteran's eye conditions comprise congenital strabismus 
consisting of esotropia and left hypertropia and refractive 
errors consisting of hyperopia and presbyopia.


CONCLUSION OF LAW

Bilateral eye disorders diagnosed as esotropia, left 
hypertropia, hyperopia and presbyopia are not disabilities 
resulting from disease or injury incurred in service; payment 
of disability compensation for those conditions is not 
authorized by law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran contends that he suffers bilateral visual 
impairment aggravated in service, bilateral vertigo secondary 
to convergent strabismus, chronic bilateral diplopia 
aggravated in service, bilateral loss of binocular vision 
aggravated in service, and loss of bilateral ocular muscle 
function aggravated in service.  Although the veteran's 
January 1998 statement initially identified his claim as for 
"medical conditions incurred or aggravated" in service, his 
discussion and multiple subsequent statements consistently 
assert the underlying eye conditions preexisted service and 
became worse in service.

The veteran's service medical records indicate that he was 
separated from service due to bilateral esotropia, and left 
eye hypertropia, both of which existed prior to service.  
Subsequent examination reports include these diagnoses and 
diagnoses of presbyopia, hyperopia, keratoconjunctivitis 
sicca, and corneal scar (right eye).  The Board has framed 
the issue broadly in order to ensure that all possible eye 
conditions, and theories of service connection, are 
considered.

Whereas VA is authorized to pay compensation for disability 
resulting from "personal injury suffered or disease or 
contracted" in service, or aggravated in service, 
38 U.S.C.A. § 1110 (West 2002), the first question is whether 
the veteran's claimed disabilities result from injury or 
disease.  Regulation provides that congenital conditions and 
refractive error of the eye are not diseases or injuries 
within the meaning of the law authorizing payment of VA 
disability compensation.  38 C.F.R. § 3.303(c) (2005).

An eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  
Absent such superimposed injury or disease during service, 
the veteran's claimed disabilities resulting from esotropia, 
left hypertropia, hyperopia, and presbyopia are not the 
result of diseases or injuries within the meaning of 
applicable legislation for which VA may pay compensation.  38 
C.F.R. §§ 3.303(c), 4.9 (2005); see also Beno v. Principi, 3 
Vet. App. 439 (1992).

The service medical records show cross eyes were noted on the 
entrance physical examination and medical evaluation finding 
esotropia and left hypertropia preexisting service.  The Army 
found the veteran's enlistment erroneous because he did not 
meet medical standards for enlistment, and he received an 
honorable discharge.  There is no evidence of eye injury or 
disease before or during service.

The post-service medical evidence comprises the diagnoses of 
multiple VA compensation examinations as follows: Esotropia, 
left hypertropia, keratoconjunctivitis sicca, corneal scar 
OD, and presbyopia (examination of August 1998); hyperopia 
and presbyopia, residual esotropia (examination of April 
2000); strabismus since childhood (likely congenital 
esotropia), status post-strabismus surgery circa 1970, A-
patterns esotropia/right hyperopia (examination of April 
2004); largely comitant esophoria, prior strabismus surgery, 
hyperopic astigmatism, immature cataracts (examination of 
December 2005).

In addition to the compensation examination reports, there 
are VA optometry outpatient records from June to September 
2001 show examination and prescription of eye glasses to 
correct refractive error and also blepharitis, which the 
examiner commented seemed more subjective than objective.  
The veteran reported a prior history of muscle symptoms from 
cross eyes 30 years ago.  An April 2001 statement from Dr. 
Dobbs reported he last treated the veteran in 1997, at which 
time his vision was good at distance, he needed help reading, 
and his glaucoma test was normal.  The veteran's statement of 
June 2001 asserted that he had bilateral vision problems 
since he was six years old, and the only eye doctor he saw 
prior to his military service had destroyed his records.

The August 1998 examination report shows the corneal scar was 
from an injury at work.  The keratoconjunctivitis finding has 
not been repeated on subsequent examinations, nor has the 
mainly subjective blepharitis finding; consequently these are 
not current disabilities for which compensation can be paid.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998) 
(service connection based on wartime service required current 
disability).

VA examiners in December 2005 and March 2006 opined, in 
essence, that the veteran's strabismus is probably congenital 
and unlikely to have been aggravated by service.  Both 
esotropia and hypertropia are forms of strabismus.  Dorland's 
Illustrated Medical Dictionary 1587 (27th ed. 1988).  There 
is no evidence of a superimposed injury or disease incurred 
in or aggravated in service that could overcome the 
regulatory prohibition against paying compensation for 
congenital conditions discussed above.  The clear 
preponderance of the evidence is that the veteran has two 
forms of congenital strabismus.  As a matter of law any 
disability associated with these conditions are not the 
result of disease or injury, and thus cannot be the result of 
disease or injury incurred in or aggravated in service.

The veteran also is diagnosed with hyperopia 
(farsightedness), a refractive error, Dorland's Illustrated 
Medical Dictionary 795 (27th ed. 1988), and presbyopia, a 
form of hyperopia related to age.  Dorland's 1352 (27th ed. 
1988).  Refractive error of the eye is also not a disease or 
injury, thus VA is not authorized to pay compensation for 
disability associated with refractive error.  38 C.F.R. 
§ 3.303(c) (2005).

Two remands in this case have sought evidence to determine 
whether statutory presumptions of soundness on entrance into 
service or of aggravation of preexisting injury or disease 
can be used to establish service connection.  Consequently, 
this decision reviews the applicability of those presumptions 
in the context of the facts of this case.

Because the veteran's claimed conditions are neither diseases 
nor injuries, the presumptions of soundness and aggravation 
due not apply.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.304(b), 3.306 (2005).  If the veteran's 
strabismus were not precluded from compensation as 
congenital, the claim for service connection would 
nonetheless be denied.

The clear preponderance of the evidence is that the veteran's 
strabismus preexisted service.  It was noted as cross-eyed on 
the service entrance physical examination, consequently, the 
presumption of soundness on entrance into service would not 
apply.  See 38 C.F.R. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).

The veteran avers that his eye conditions got worse during 
service or after service.  If a preexisting injury or disease 
becomes worse during service, it is presumed aggravated by 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2005).  If the veteran's strabismus and 
refractive error were diseases, the record would nonetheless 
be devoid of evidence of increase in disability during 
service.  See 38 C.F.R. § 3.306(b) (2005).  Additionally, the 
VA medical opinion of March 2006 is that any increase in 
severity of strabismus is natural progress and unrelated to 
service.  Id.  Thus, a presumption of aggravation would not 
apply to the veteran's claim.

II.  Duty to Notify and to Assist

The veteran's claim and initial adjudication predated the 
current rules mandating the form and substance of VA 
assistance to veterans in prosecuting claims for VA benefits.  
Prior to initial adjudication, VA assisted the veteran to the 
extent required by then-applicable law.  38 U.S.C.A. 
§§ 5103(a), 5107(a) (West 1991).  An April 1991 VA letter 
afforded further notice of evidence necessary to support the 
claim.  VA letters of March and July 2003 and March 2004 
notified the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
information and evidence he must produce and that which VA 
would attempt to obtain.  The veteran reported in April 2006 
that he had no other information or evidence to submit.  This 
statement confirms his actual knowledge of the offer of VA 
assistance.

Together the VA letters provide all elements of notice 
require by current law and regulation except notice of the 
potential disability rating of the claimed conditions and the 
effective date aspects of VA disability awards.  See Dingess 
v. Nicholson, 19Vet. App. 473 (2006).  In light of the facts 
in this case and the result in this decision, the failure to 
inform the veteran of the rating and effective date aspects 
of his case did not prejudice his participation in its 
prosecution.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
VA has discharged its duties to notify and assist.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 159(b) (2005).

VA has obtained all evidence of which it had notice and 
authorization to obtain.  In March 1998 Newton General 
Hospital reported to VA that it could not identify any 
records in response to the veteran's authorization for 
release of records.  VA provided the veteran a copy of the 
December 1998 rating decision, which noted the Newton General 
Hospital report.  The RO requested the VA medical center that 
the veteran reported treated him from 1970 to the present to 
produce all records of such treatment, including from 
archives.  VA was able to produce only the records noted 
above.  It is reasonable to conclude that further action to 
obtain the putative records would be futile.  VA has examined 
the veteran several times and obtained the medical opinions 
necessary to decide the claim.  VA has discharged its duties 
to assist the veteran to obtain evidence in this case and to 
notify him of any failure to obtain evidence.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).

ORDER

Entitlement to service connection for a bilateral eye 
disorder.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


